DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments 
Applicant’s arguments, see Applicant’s response, filed 1/29/2021, with respect to the rejection(s) of claim(s) 1-11, 13-21 under 35 U.S.C. 103 have been fully considered and is persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made using Wang (US 9916628 B1) in view of Luff (US 2009/0150217 A1).
Claim Rejections - 35 USC § 112 has been withdrawn based on applicant’s amendments. 
Applicant’s remark with regards to improper rejection has been evaluated. The rejection heading has been changed from “Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Angiolillo-Luff as applied to claim 1 above, and further in view of Hill (US 9,715,549 B1)” to “Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wang-Luff as applied to claim 14 above, and further in view of Hill (US 9,715,549 B1)”. The rejection status has been updated to Non-Final Rejection with a “Letter Restarting Period for Response”.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 21, the portion of the limitation “communication strategy is performed over a prolonged period of time” is indefinite as it isn’t clear whether these details in quotations are about a term of relative degree. The limitation “prolonged period of time” is so expansive that one of ordinary skill in the art would not be able to reasonably determine the metes and bounds of the claimed invention. The limitation “prolonged period of time” is indefinite. The limitation “prolong” is indefinite because one of ordinary skill in the art would not be able to reasonably determine the metes and bounds of the term “prolonged”. The term “prolonged” is indefinite because it is a term of relative degree. 




Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea(s) of fundamental economic practice and/or commercial/legal interaction without significantly more or integrated into a practical application.
Applicants’ claims contain the following functional steps as recited in independent claims 1, 13, and 19.  
A client inquiry system for creating a dynamic communication strategy for tax preparation, the system comprising: 
a processor; and 
a non-transitory computer readable storage medium having a computer program stored thereon for gathering information from a client, wherein the computer program instructs the processor to perform the following steps: 
acquiring a set of behavioral information related to the client, the behavioral information selected from the group consisting of: demographics, age, gender, marital status, socio-economic class, income level, race, parenthood, family composition, analysis of patterns from other clients, a geographic location of the client, movement information, personal recommendations, a tax history, and survey results; 
acquiring a set of device information related to a client device associated with the client, the device information selected from the group consisting of: a type of client device, a type of network, a bandwidth of a network, and other applications present on the client device, wherein the type of client device comprises: a laptop, a desktop computer, a wearable device, and a smartphone; 
generating a communication strategy associated with a tax interview configured to successfully contact and receive information by creating a set of recommended inquiry attributes from the client based upon the behavioral information and the device information acquired;
generating a first client inquiry based upon the set of recommended inquiry attributes 
sending the first client inquiry to the client via the client device
analyzing a client response to the first client inquiry , 
refining, said behavioral information for the client based upon the client response to the client inquiry;
updating the communication strategy to increase client response by generating a set of revised inquiry attributes based upon the set of recommended inquiry attributes and said refined behavioral information; and 
sending a second client inquiry to the client via the client device, 
wherein the second client inquiry is based upon the set of revised inquiry attributes,
wherein the first client inquiry is sent to the client device at a first time of day in a first location, 
wherein the second client inquiry is sent at a second time in a second location, 
wherein the first client inquiry and the second client inquiry are components of the tax interview, and 
wherein the tax interview is associated with the preparation of a tax return for the client.
Note: The scope of claims 1 and 19 are identical while that of claim 13 is a broader version of claim 1.  For the purposes of this analysis, the narrower scope of claims 1 and 19 is addressed with the understanding that the analysis applies equally to the broader claim scope of claim 13.

Claim interpretation: Under the broadest reasonable interpretation, the terms of the claim are presumed to have their plain meaning consistent with the specification as it would be interpreted by one of ordinary skill in the art. See MPEP 2111.  In light of the specification, the claims have been interpreted as making communication arrangements as a part of tax preparation processes.  

Step1:
This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 2106.03. Claims 1 and 13 recite a system comprising a combination of concrete devices (a memory, processor), and therefore both claims are drawn to a machine, which is one of the four statutory categories of invention.  Additionally, claim 19 recites one or more non-transitory computer readable storage media which appears to be drawn to an article of manufacture, which is one of the four statutory categories of invention.  (Step 1: YES).
Step 2A Prong one:
This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim. There are no nature based product limitations in this claim, and thus the markedly different characteristics analysis is not performed. However, the claim still must be reviewed to determine if it recites any other type of judicial exception. 

The claim limitations collectively are drawn to two abstract ideas.  As explained in the MPEP and the October 2019 Update, in situations like this where a series of steps recite judicial exceptions, examiners should combine all recited judicial exceptions and treat the claim as containing a single abstract idea for purposes of further eligibility. See MPEP 2106.04 and 2106.05(II).

Fundamental Economic Practice
1) The first is a fundamental economic practice.  In the claims, the limitations capture a process of a tax preparer communicating with a client seeking tax preparation services to be conducted by the tax preparer.  This is performed based on two sets of criteria which are further refined based on feedback communications from the client.  This entire back and forth process is well known as a part of tax preparation processes.  Tax preparation processes are a fundamental economic activity.  That is, it is a part of tax preparation for a tax preparer to inquire about needed personal details of the client and the client’s financials pertinent to tax preparation, as well as, the best methods of 

Commercial/Legal Interaction
2) The second is commercial/legal interaction.  In the claims, the limitations capture a process of a tax preparer communicating with a client seeking tax preparation services to be conducted by the tax preparer.  This is performed based on two sets of criteria which are further refined based on feedback communications from the client.  This entire back and forth process is well known as a part of tax preparation processes.  Tax preparation processes are a commercial/legal interaction.  That is, it is a part of tax preparation for a tax preparer to inquire about needed personal details of the client and the client’s financials pertinent to tax preparation, as well as, the best methods of contact in order to prepare the taxes for the client.  It is also a part of tax preparation processes for the tax preparer to provide further inquiries for additional information after an initial set of exchange(s) to further acquire needed information necessary for the tax preparation.  The entire process of tax preparation involves commercial/legal interactions between the preparer and the client seeking the tax preparation services of the preparer as the transaction involves commercial and/or legal interactions in the form 

Step 2A Prong Two:
This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55. 
Besides the abstract idea(s), the claim recites the additional elements of the memory and the processor. The memory and the processor are recited so generically (no details are provided other than that they are a memory and a processor) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including 

Step 2B: 
This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. As explained with respect to Step 2A Prong Two, the memory and the processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. These limitations therefore do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception, which cannot provide an inventive concept (Step 2B: NO). The claim is not eligible.

Claims 2-12, 14-18, 20, and 21:
With respect to the dependent claims, these claims only capture further details directed to the abstract ideas themselves or to additional elements which merely provide for the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 13, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 9916628 B1) in view of Luff (US 2009/0150217 A1).
 Regarding Claims 1
Wang teaches:

A client inquiry system for creating a dynamic communication strategy for tax preparation, the system comprising: a processor; and a non-transitory computer readable storage medium having a computer program stored thereon for gathering information from a client, wherein the computer program instructs the processor to perform the following steps: acquiring a set of behavioral information related to the client the behavioral information selected from the group consisting of: demographics, age, gender, marital status, socio-economic class, income level, race, parenthood, family composition, analysis of patterns from other clients, a geographic location of the client, movement information, personal recommendations, a tax history, and survey results (col 2 lines 1-35 presenting a personalized interview question to a user of a tax return 
preparation application during preparation of an electronic tax return, col 12 lines 25-65 pre-determined attribute of the user (acquiring a set of behavioral information), attribute of the user may be demographic data such as the user's age, state of residence, income level, occupation, etc., ); 

acquiring a set of device information related to a client device associated with the client, the device information selected from the group consisting of: a type of client device, a type of network, a bandwidth of a network, and other applications present on the client device, wherein the type of client device comprises: a laptop, a desktop computer, a wearable device, and a smartphone (col 2 lines 1-35 presenting a personalized interview question to a user of a tax return 
preparation application during preparation of an electronic tax return, col 12 lines 25-65 pre-determined attribute of the user (acquiring a set of behavioral information), attribute may also be not of the user but related to the user such as the type of computing device that executes the tax return preparation application including components of system embodiments and utilized by the user to prepare an electronic tax return--whether a laptop or desktop computer, a tablet computing device, or a mobile communication device such as a smartphone, the pre-determined attribute involves a type of computing device utilized to prepare the electronic tax return); 

generating a communication strategy associated with a tax interview configured to successfully contact and receive information by creating a set of recommended inquiry attributes from the client based upon the behavioral information and the device information acquired (col 2 lines 1-35 presenting a personalized interview question to a user of a tax return preparation application during preparation of an electronic tax return, col 12 lines 25-65 pre-determined attribute of the user (acquiring a set of behavioral information), question modification is executed (generating a communication strategy) if the user is using a smartphone or tablet, but not if the user is using a laptop or desktop computer (based upon the device information acquired), For example, if the user is younger than a 
pre-determined age, then question modification is executed, but if not, then 
question modification is not executed (based upon behavioral information); 


generating a first client inquiry based upon the set of recommended inquiry attributes (col 2 lines 5-35 determining data of a pre-determined 
attribute of the user based at least in part upon the current runtime data of 
the electronic tax return and determining a second question that is modified relative to the first question (first client inquiry) based at least in part upon the pre-determined attribute data (recommended inquiry attributes)); 

sending the first client inquiry to the client via the client device, (col 2 lines 5-35 one embodiment is directed to a computer-implemented method for presenting a personalized interview question to a user of a tax return 
preparation application during preparation of an electronic tax return and 
comprises a computer executing the tax return preparation application selecting a first or original question (sending the first client inquiry to the client) to be presented to a user of the tax preparation application during preparation of the electronic tax return),

analyzing a client response to the first client inquiry (col 1 lines 5-35 modifying or twisting how a question is presented and the meaning of an answer to a twisted or modified question relative to an answer of an original or unmodified question (analyzing response)), 

refining, said behavioral information for the client based upon the client response to the client inquiry (col 1 lines 5-35 modifying or twisting how a question 
is presented and the meaning of an answer to a twisted or modified question relative to an answer of an original or unmodified question (based upon client response)); 

updating the communication strategy to increase client response by generating a set of revised inquiry attributes based upon the set of recommended inquiry attributes and said refined behavioral information  (col 1  lines 35-45 modifying or twisting how a question is presented to a user of a tax return preparation application in order to convey to the user that the tax return preparation application already knows certain data about the user and to provide a more positive tax return preparation experience to the user col 2 lines 5-35 the second question may be restructured, rephrased or reworded based at least in part upon a type of computing device that is executing the tax return preparation application (updating the communication strategy based upon the set of revised inquiry attributes), the second question may be restructured, rephrased or reworded based at least in part upon the user's demographic data such as age, residence location (updating the communication strategy), the computer presenting the second question (sending a second client inquiry) to the user through an interview screen generated by the tax return preparation application and receiving an answer to the second question (rather than the first, original question) through the interview screen); and 

sending a second client inquiry to the client via the client device, wherein the second client inquiry is based upon the set of revised inquiry attributes (col 2 lines 5-35 the second question may be restructured, rephrased or reworded based at least in part upon a type of computing device that is executing the tax return preparation application (based upon the set of revised inquiry attributes), the second question may be restructured, rephrased or reworded based at least in part upon the user's demographic data 
such as age, residence location (based upon the set of revised inquiry attributes), the computer presenting the second question (sending a second client inquiry) to the user through an interview screen generated by the tax return preparation application and receiving an answer to the second question (rather than the first, original question) through the interview screen);

wherein the first client inquiry and the second client inquiry are components of the tax interview, and wherein the tax interview is associated with the preparation of a tax return for the client (col 2 lines 1-35 first question (first client inquiry) based at least in part upon the pre-determined attribute data, presenting a personalized interview question to a user of a tax return preparation application during preparation of an electronic tax return, col 2 lines 5-35 the second question may be restructured, rephrased or reworded based at least in part upon a type of computing device that is executing the tax return preparation application

Wang does not teach:

wherein the first client inquiry is sent to the client device at a first time of day in a first location

wherein the second client inquiry is sent at a second time in a second location, 

Luff teaches:

wherein the first client inquiry is sent to the client device at a first time of day in a first location (¶17 present survey questions to respondents based on activity detection, ¶19 surveys (first and second inquiry) can be conducted at locations and times (first time for first location, second time with second location) that are highly relevant to the survey questions, if a person enters a retail establishment (e.g., a grocery store), the example methods, articles of manufacture, apparatus and/or systems described herein can be used to detect activity monitoring information indicative of the person's presence within the retail establishment, dynamically select a survey question related to that retail establishment, and communicate the survey question to the person's portable device for presentation to the person);

wherein the second client inquiry is sent at a second time in a second location (¶17 present survey questions to respondents based on activity detection, ¶19 surveys (first and second inquiry) can be conducted at locations and times (first time for first location, second time with second location) that are highly relevant to the survey questions, if a person enters a retail establishment (e.g., a grocery store), the example methods, articles of manufacture, apparatus and/or systems described herein can be used to detect activity monitoring information indicative of the person's presence within the retail establishment, dynamically select a survey question related to that retail establishment, and communicate the survey question to the person's portable device for presentation to the person).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang in light of Luff in order to dynamically select a survey question based on the respondent activity because unlike traditional surveys which present respondents with a predetermined, pre-populated list of questions with a limited branch structure in an attempt to be generally relevant to a large group of people, the methods, articles of manufacture, apparatus and/or systems described in Luff can be used to generate dynamically adaptable surveys that can be tailored to be relatively more relevant than traditional surveys to each individual person (Luff ¶16 ¶19).



Regarding Claims 13
Wang teaches:

A client inquiry system for creating a dynamic communication strategy for tax preparation, the system comprising: a processor; and a non-transitory computer readable storage medium having a computer program stored thereon for gathering information from a client, wherein the computer program instructs the processor to perform the following steps – analyzing whether the client responded to the first client inquiry (col 1 lines 5-35 modifying or twisting how a question 
is presented and the meaning of an answer to a twisted or modified question relative to an answer of an original or unmodified question (based upon client response));

developing a communication strategy associated with a tax interview configured to successfully contact the client and receive information from the client by creating a set of recommended inquiry attributes based upon behavioral information and device information related to a client, wherein the behavioral information is selected from the group consisting of: demographics, age, gender, marital status, socio-economic class, income level, race, parenthood, family composition, analysis of patterns from other clients, a geographic location of the client, movement information, personal recommendations, a tax history, and survey results, wherein the device information is selected from the group consisting of: a type of client device, network information, and other applications present on the client device, wherein the type of client device comprises: a laptop, a desktop computer, a wearable device, and a smartphone (col 2 lines 1-35 presenting a personalized interview question to a user of a tax return 
preparation application during preparation of an electronic tax return, col 12 lines 25-65 pre-determined attribute of the user (acquiring a set of behavioral information), attribute of the user may be demographic data such as the user's age, state of residence, income level, occupation, etc., attribute may also be not of the user but related to the user such as the type of computing device that executes the tax return preparation application including components of system embodiments and utilized by the user to prepare an electronic tax return--whether a laptop or desktop computer, a tablet computing device, or a mobile communication device such as a smartphone, the pre-determined attribute involves a type of computing device utilized to prepare the electronic tax return); 


sending a first client inquiry to the client via a client device, wherein the first client inquiry is based at least in part on the set of recommended inquiry attributes of the communication strategy (col 2 lines 5-35 determining data of a pre-determined attribute of the user based at least in part upon the current runtime data of the electronic tax return and determining a second question that is modified relative to the first question (first client inquiry) based at least in part upon the pre-determined attribute data (recommended inquiry attributes))); and 


updating the communication strategy to improve response by refining the set of recommended inquiry attributes to form a set of revised inquiry attributes, wherein the set of revised inquiry attributes is configured to improve client responses (col 1  lines 35-45 modifying or twisting how a question is presented to a user of a tax return preparation application in order to convey to the user that the tax return preparation application already knows certain data about the user and to provide a more positive tax return preparation experience to the user col 2 lines 5-35 the second question may be restructured, rephrased or reworded based at least in part upon a type of computing device that is executing the tax return preparation application (updating the communication strategy based upon the set of revised inquiry attributes), the second question may be restructured, rephrased or reworded based at least in part upon the user's demographic data such as age, residence location (updating the communication strategy), the computer presenting the second question (sending a second client inquiry) to the user through an interview screen generated by the tax return preparation application and receiving an answer to the second question (rather than the first, original question) through the interview screen); and

wherein the first client inquiry and the second client inquiry are components of the tax interview, wherein the tax interview is associated with the preparation of a tax return for the client (col 2 lines 1-35 first question (first client inquiry) based at least in part upon the pre-determined attribute data, presenting a personalized interview question to a user of a tax return preparation application during preparation of an electronic tax return, col 2 lines 5-35 the second question may be restructured, rephrased or reworded based at least in part upon a type of computing device that is executing the tax return preparation application).

Wang does not teach:


sending a second client inquiry to the client based at least in part on the set of revised inquiry attributes of the communication strategy, 

Luff teaches:

sending a second client inquiry to the client based at least in part on the set of revised inquiry attributes of the communication strategy (¶17 present survey questions to respondents based on activity detection, ¶19 surveys (first and second inquiry) can be conducted at locations and times (first time for first location, second time with second location) that are highly relevant to the survey questions, if a person enters a retail establishment (e.g., a grocery store), the example methods, articles of manufacture, apparatus and/or systems described herein can be used to detect activity monitoring information indicative of the person's presence within the retail establishment, dynamically select a survey question related to that retail establishment, and communicate the survey question to the person's portable device for presentation to the person).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang in light of Luff in order to dynamically select a survey question based on the respondent activity because unlike traditional surveys which present respondents with a predetermined, pre-populated list of questions with a limited branch structure in an attempt to be generally relevant to a large group of people, the methods, articles of manufacture, apparatus and/or systems described in Luff can be used to generate dynamically adaptable surveys that can be tailored to be relatively more relevant than traditional surveys to each individual person surveyed and, thus, to collect more detailed and/or meaningful data (Luff ¶16 ¶19).


Regarding Claims 14
Wang-Luff teaches:

The client inquiry system of claim 13,

Wang teaches:

The client inquiry system of claim 13, wherein the computer program further instructs the processor to acquire a set of behavioral information and a set of device information (col 2 lines 1-35 presenting a personalized interview question to a user of a tax return preparation application during preparation of an electronic tax return, col 12 lines 25-65 pre-determined attribute of the user (acquiring a set of behavioral information), attribute may also be not of the user but related to the user such as the type of computing device that executes the tax return preparation application including components of system embodiments and utilized by the user to prepare an electronic tax return--whether a laptop or desktop computer, a tablet computing device, or a mobile communication device such as a smartphone, the pre-determined attribute involves a type of computing device utilized to prepare the electronic tax return);.

Regarding Claims 19
Similar rejection as to claim 13.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wang-Luff as applied to claim 1 above, and further in view of Genov (US 9870588 B1).
Regarding Claims 21
Wang-Luff teaches:

The client inquiry system of claim 1.

Wang-Luff does not teach:

The client inquiry system of claim 1, wherein said communication strategy is performed over a prolonged period of time

Genov teaches:

The client inquiry system of claim 1, wherein said communication strategy is performed over a prolonged period of time (col 10 lines 15-30 time the user 110 
spends on a screen or form 520c, fig. 7 fig. 12,13, 14-16  col 10 lines 1-30, "Behavioral data" 520 is defined as data related to how the user 110 
interacts with or responds to certain forms or screens of the tax preparation program, forms of the tax preparation program). 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang-Luff in light of Genov in order to provide a method of adapting, personalizing or 
customizing a finance program such as a tax preparation program to a user of 
the tax preparation program (Genov col 2 line 20-30).



Claims 6, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang-Luff as applied to claim 1 above, and further in view of Yanase (US 7, 054, 876).

Regarding Claims 6
Wang-Luff does not teach:

The client inquiry system of claim 1, wherein the first or second client inquiry includes a set of questions for the client to answer, wherein at least one latter question is based upon the response to a former question.

Yanase teaches:

The client inquiry system of claim 1,wherein the first or second client inquiry includes a set of questions for the client to answer, wherein at least one latter question is based upon the response to a former question (Yanase col 2 lines 1-20 a collecting unit that collects responses to the questionnaire for analysis, and a correcting unit that corrects the questionnaire based on a result of collecting the responses and analyzing the responses, col 4 lines 1-10 presenting questionnaires to any one of the respondent terminals 300.sub.1 to 300.sub.n, fig. 1). Motivation to combine provided in claim 1.
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang-Luff in light of Yanase in order to provide a questionnaire response collector that collects responses to a questionnaire for analysis, and a questionnaire corrector that corrects the questionnaire based on a result of collecting and analyzing the responses to the questionnaire (Yanase abstract).

Regarding Claims 11
Wang-Luff-Yanase teaches:

The client inquiry system of claim 1.

Yanase teaches:

The client inquiry system of claim 1, wherein the client device is a first client device, and wherein said second client inquiry is sent to the client via a second client device that is distinct from the first client device (Yanase col 4 lines 1-10 presenting questionnaires to any one of the respondent terminals 300.sub.1 to 300.sub.n, fig. 1). 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang-Luff in light of Yanase in order to provide a questionnaire response collector that collects responses to a questionnaire for analysis, and a questionnaire corrector that corrects the questionnaire based on a result of collecting and analyzing the responses to the questionnaire (Yanase abstract).



Claims 2, 3, 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang-Luff as applied to claim 1 above, and further in view of Hill (US 9,715,549 B1).
Regarding Claims 2
Wang-Luff does not teach:

The client inquiry system of claim 1, wherein the set of behavioral information includes information as to client characteristics known about the client, and wherein the set of behavioral information includes information as to demographics of the client

Hill teaches:

The client inquiry system of claim 1,wherein the set of behavioral information includes information as to client characteristics known about the client, and (Hill col. 14 lines 59-67 fig. 3B track activity of affiliated user 336, identify change in geographic location (demographics of the client); Col 5 lines 40-55 platform 152 may be relied upon by the computing environment 110 to explicitly and/or implicitly track or monitor the behavior and activities of one or more users) .
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang-Luff in light of Hill so that in response to the change in status, a query associated with the adaptive topic may be updated and performed, to provide an updated collection of content for the adaptive topic (Hill abstract).


Regarding Claims 3
Wang-Luff-Hill teaches:

The client inquiry system of claim 1.

Hill teaches:

The client inquiry system of claim 1,wherein the set of behavioral information includes geographic information from the client device related to a current location of the client, and wherein the set of behavioral information includes movement information from the client device (Hill col. 14 lines 59-67 fig. 3B track activity of affiliated user 336, identify change in geographic location (movement information of client device), Col 5 lines 40-55 platform 152 may be relied upon by the computing environment 110 to explicitly and/or implicitly track or monitor the behavior and activities of one or more users).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang-Luff in light of Hill so that in response to the change in status, a query associated with the adaptive topic may be updated and performed, to provide an updated collection of content for the adaptive topic (Hill abstract).

Regarding Claims 5
Wang-Luff-Hill teaches:

The client inquiry system of claim 1.
Hill teaches:
(Hill col 15 lines 19-30 fig. 3B track activity (pattern analysis) of affiliated user in step 336).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system Wang-Luff in light of Hill so that in response to the change in status, a query associated with the adaptive topic may be updated and performed, to provide an updated collection of content for the adaptive topic (Hill abstract).


Regarding Claims 15
Wang-Luff does not teach:

The client inquiry system of claim 14, wherein the set of behavioral information includes geographic information from the client device related to a location of the client, and wherein the set of behavioral information includes movement information from the client device.

Hill teaches:

The client inquiry system of claim 14,wherein the set of behavioral information includes geographic information from the client device related to a location of the client, and wherein the set of behavioral information includes movement information from the client device (Hill col. 14 lines 59-67 fig. 3B track activity of affiliated user 336, identify change in geographic location (behavioral information); Col 5 lines 40-55 platform 152 may be relied upon by the computing environment 110 to explicitly and/or implicitly track or monitor the behavior and activities of one or more users (client device information)).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang-Luff in light of Hill so that in response to the change in status, a query associated with the adaptive topic may be updated and performed, to provide an updated collection of content for the adaptive topic (Hill abstract).

s 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang-Luff as applied to claim 1 above, and further in view of Joao (US 2015/0244849 A1).

Regarding Claims 4
Wang-Luff does not teach:

The client inquiry system of claim 1, wherein the set of device information includes information related to a smart phone of the client, and wherein the smart phone is configured to receive phone calls, text messages, and application notifications.

Joao teaches:

The client inquiry system of claim 1,wherein the set of device information includes information related to a smart phone of the client, and wherein the smart phone is configured to receive phone calls, text messages, and application notifications (¶298 smartphone type that receives calls, text messages, and application notifications).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Wang-Luff in light of Joao in order to provide an apparatus, including a receiver which receives information regarding an incoming telephone call, cellular call, fax transmission, text message, or e-mail message, and a processing device which processes information regarding the telephone call (Joao abstract).

Regarding Claims 16
Similar rejection as to claim 4.


Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Wang-Luff as applied to claim 1 above, and further in view of Stekkelpak (US 2014/0359449 A1).

Regarding Claims 7
Wang-Luff does not teach:

The client inquiry system of claim 1,wherein said sending the first client inquiry to the client via the client device is performed by calling the client with an automated phone call, and wherein said client response is received by transcribing spoken answers from the client.

Stekkelpak teaches:

The client inquiry system of claim 1,wherein said sending the first client inquiry to the client via the client device is performed by calling the client with an automated phone call, and wherein said client response is received by transcribing spoken answers from the client (¶16 audible form (inquiry), a calling customer can speak responses to the audible inquiries.  Subsequently, the user's spoken responses (e.g., audible response information) can be received and transcribed, for example, using speech-to-text rending to generate a request form).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Wang-Luff in light of Stekkelpak in order to provide a method for generating an audible information request form, comprising, receiving web page data for a website, analyzing the web page data to determine attributes related to a user interactive web element of the website, generating an audible form comprising one or more audible information inquiries based on the user interactive web element and establishing a telephone connection with a phone device associated with a second user  (Stekkelpak abstract).

Claims 8, 9, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang-Luff as applied to claim 1 above, and further in view of Fiatal (US 8,693,494 A1).

Regarding Claims 8
Wang-Luff does not teach:

The client inquiry system of claim 1,wherein said sending the first client inquiry to the client via the client device is performed by sending a text message, and wherein said client response is received via a responding text message.

Fiatal:

The client inquiry system of claim 1, wherein said sending the first client inquiry to the client via the client device is performed by sending a text message, and wherein said client response is received via a responding text message (col 1 lines 15-30 text messages may be used to conduct polls, col 2 lines 45-55 when a user subsequently responds to the poll, the mobile device may automatically dial and/or send the text message to submit the user's vote).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Wang-Luff in light of Fiatal in order to enable users of the one or mobile devices that may respond to the poll via their mobile device, a personal computer, or a web-based application (Fiatal abstract).

Regarding Claims 9
Wang-Luff-Fiatal teaches:

The client inquiry system of claim 1.

Fiatal teaches:

The client inquiry system of claim 1,wherein said sending the first client inquiry to the client via the client device is performed by sending an e-mail that includes a link to an electronic resource, and wherein said client response is received via the input of information into the electronic resource (col 3 lines 25-35 The poll (inquiry) may be published to the one or more poll recipients via SMS with reply-to-me shortcode, network-specific poll, Email with reply-to-me processing, Email with embedded HTML form, or Email/SMS/IM with a link to an HTTP site (electronic resource)). Motivation to combine provided in claim 8.
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Wang-Luff in light of Fiatal in order to enable users of the one or mobile devices that may respond to the poll via their mobile device, a personal computer, or a web-based application (Fiatal abstract).

Regarding Claims 18
Wang-Luff teaches:

The client inquiry system of claim 13.

Wang-Luff does not teach:

The client inquiry system of claim 13, wherein the set of recommended inquiry attributes and the set of revised inquiry attributes are designed to contact the client while the client is otherwise available and unoccupied, wherein the set of recommended inquiry attributes and the set of revised inquiry attributes are based at least in part on a pattern analysis to determine where the client is and what the client is doing, and wherein, based upon where the client is and what the client is doing, the set of recommended inquiry attributes and the set of revised inquiry attributes are configured to communicate with the client in a manner that is convenient for the client.

Fiatal teaches:
The client inquiry system of claim 13, wherein the set of recommended inquiry attributes and the set of revised inquiry attributes are designed to contact the client while the client is otherwise available and unoccupied, wherein the set of recommended inquiry attributes and the set of revised inquiry attributes are based at least in part on a pattern analysis to determine where the client is and what the client is doing, and wherein, based upon where the client is and what the client is doing, the set of recommended inquiry attributes and the set of revised inquiry attributes are configured to communicate with the client in a manner that is convenient for the client (col 3 lines 25-35 The poll (inquiry) may be published to the one or more poll recipients via SMS with reply-to-me shortcode, generic IM, network-specific poll API IM, Email (application notification) with reply-to-me processing, Email with embedded HTML form, or Email/SMS/IM with a link to an HTTP site (electronic resource), Providing the inquiry to the client with an email application provides the ability to provide the inquiry in a manner that is convenient for the client). 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Wang-Luff in light of Fiatal in order to enable users of the one or mobile devices that may respond to the poll via their mobile device, a personal computer, or a web-based application (Fiatal abstract).

Regarding Claims 20
Similar rejection as to claim 18.


10 rejected under 35 U.S.C. 103 as being unpatentable over Wang-Luff as applied to claim 1 above, and further in view of Bhatia (US 2013/0014136 A1).

Regarding Claims 10
Wang-Luff does not teach:

The client inquiry system of claim 1, wherein said client response is characterized as belonging to the set comprising: receiving no response from the client, receiving the requested information as well as behavioral information from the client, receiving an incomplete response from the client, receiving a complete but factually inaccurate response from the client, and receiving a request for help from the client.



Bhatia teaches:

The client inquiry system of claim 1, wherein said client response is characterized as belonging to the set comprising: receiving no response from the client, receiving the requested information as well as behavioral information from the client, receiving an incomplete response from the client, receiving a complete but factually inaccurate response from the client, and receiving a request for help from the client (¶127 question responses are classified).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Wang-Luff in light of Bhatia in order to provide a client-server interactive platform whereby a user may operate a general purpose personal mobile device (e.g., a smart phone, etc.) to receive a list of TV programs schedules and submit a selection of TV channel via the personal mobile device.  In one implementation, the user may operate the personal mobile device as a TV remote controller (Bhatia abstract).


Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wang-Luff as applied to claim 14 above, further in view of Stekkelpak (US 2014/0359449 A1), and further in view of Fiatal (US 8,693,494 A1).
Regarding Claims 17
Wang-Luff teaches:

The client inquiry system of claim 14,

Wang-Luff does not teach:

The client inquiry system of claim 14,wherein the step of sending the first client inquiry is performed by providing an automated telephone call to the client device, and 

wherein the step of sending the second client inquiry is performed by providing a text message to the client device, 

further comprising sending a third client inquiry by providing an application notification to the client device.

Stekkelpak teaches:

The client inquiry system of claim 14,wherein the step of sending the first client inquiry is performed by providing an automated telephone call to the client device (¶16 audible form (inquiry), a calling customer can speak responses to the audible inquiries.  Subsequently, the user's spoken responses (e.g., audible response information) can be received and transcribed, for example, using speech-to-text rending to generate a request form).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Wang-Luff in light of Stekkelpak in order to provide a method for generating an audible information request form, comprising, receiving web page data for a website, analyzing the web page data to determine attributes related to a user interactive web element of the website, generating an audible form comprising one or more audible information inquiries based on the user interactive web element and establishing a telephone connection with a phone device associated with a second user  (Stekkelpak abstract).

Wang-Luff -Stekkelpak does not teach:
wherein the step of sending the second client inquiry by providing a text message to the client device, 



Fiatal teaches:

wherein the step of sending the second client inquiry by providing a text message to the client device (col 1 lines 15-30 text messages may be used to conduct polls, col 2 lines 45-55 when a user subsequently responds to the poll, the mobile device may automatically dial and/or send the text message to submit the user's vote).

further comprising sending a third client inquiry by providing an application notification to the client device (col 3 lines 25-35 The poll (inquiry) may be published to the one or more poll recipients via SMS with reply-to-me shortcode, generic IM, network-specific poll API IM, Email (application notification) with reply-to-me processing, Email with embedded HTML form, or Email/SMS/IM with a link to an HTTP site (electronic resource)). Motivation to combine provided in claim 8.

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Wang-Luff-Stekkelpak in light of Fiatal in order to enable users of the one or mobile devices that may respond to the poll via their mobile device, a personal computer, or a web-based application (Fiatal abstract).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN M GIDADO whose telephone number is (571)272-4227.  The examiner can normally be reached on Monday -Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLUWATOSIN M GIDADO/Examiner, Art Unit 2445                                                                                                                                                                                                        
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445                                                                                                                                                                                                        11/20/2021